Citation Nr: 0422011	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclertotic heart 
disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from June 1951 until March 
1953.  

In April 2000, the RO received the veteran's claim of 
entitlement to service connection for arteriosclerotic heart 
disease, status post myocardial infarction.  The July 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the July 2002 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran had a 
Grade II systolic murmur during service.

2.  Competent medical evidence does not show that the veteran 
was diagnosed with arteriosclerotic heart disease in service 
or within one year of separation from service. 

3.  The medical evidence of record does not support a 
conclusion that the veteran's arteriosclerotic heart disease 
and/or myocardial infarctions are etiologically related to 
his military service.


CONCLUSION OF LAW

The veteran's arteriosclerotic heart disease was not incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for arteriosclerotic 
heart disease, status post myocardial infarction.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by an 
October 2002 statement of the case (SOC) and March 2003 
letter from the RO, of the pertinent law and regulations, of 
the need to submit additional evidence on his claim and of 
the particular deficiencies in the evidence with respect to 
his claim.

More significantly, the March 2003 letter sent to the veteran 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the October 2002 March 2003 
correspondence as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
Those documents explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the October 2002 SOC expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired.  With the 
exception of his February 2004 testimony, the veteran has not 
elected to submit any further evidence

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
There is evidence that some of the veteran's service medical 
records are missing and may have been destroyed in a July 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  The RO obtained the remaining portion of 
the veteran's service medical records.  As explained below, 
the records which are in the file document the existence of a 
heart murmur during service, as contended by the veteran.  
The case hinges on a question which can be answered without 
the need for the missing service medical records, namely 
whether the heart murmur which was identified during service 
is related to the veteran's currently diagnosed heart 
disease.  

The RO has obtained VA treatment records.  Further, the RO 
provided the veteran with a VA examination in March 2002.  
The Board concludes that appropriate steps to obtain the 
necessary evidence of record have been taken and that 
sufficient evidence is available for the Board to render a 
decision on this claim.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a Travel Board hearing in February 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection for cardiovascular disease may be presumed 
if such disability is manifested to a degree of 10 percent 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The veteran's March 1953 separation examination showed a 
normal range blood pressure reading of 124 systolic over 78 
diastolic.  A grade II systolic murmur at 3rd and 4th left 
pulmonic "intensified by exertion" was noted.  The veteran 
was referred for a consultation by a heart specialist.  A 
March 1953 consultation sheet from a cardiac clinic stated 
that there was no cardiac disease and referred to the 
existence of the functional pulmonic murmur.  

There are no relevant medical records until nearly thirty 
years after the veteran left service.  August 1982 treatment 
records from the VA Medical Center in Shreveport, Louisiana 
indicate a diagnosis of hypertension.  The record noted that 
the veteran reported "transient attacks" causing dizziness, 
sweating and falling to the floor commencing in 1956.  

A March 2002 VA examination includes diagnosis of 
arteriosclerotic heart disease, fixing the date of initial 
diagnosis as 1982 and noting two myocardial infarctions in 
1985.  The examiner further noted that the veteran's heart 
murmur as documented in March 1953 was not heard at the time 
of the examination.  A nexus opinion based on a review of the 
veteran's claims folder indicated that the examining 
physician believed that it was less likely than not that the 
veteran's arteriosclerotic heart disease was in any way 
related to the veteran's in-service functional heart murmur.  

During his February 2004 personal hearing, the veteran 
contended that his first notice of any heart problem was the 
heart murmur found in the March 1953 separation examination.  
He claimed no prior or additional heart-related symptoms or 
treatment in service.
 
Analysis

The veteran is seeking service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction.  In the interest of clarity, the Board will apply 
the Hickson analysis to this issue.  As discussed above, in 
general, in order for service connection to be granted three 
elements must be satisfied: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.  

With respect to element (1), the veteran's current diagnosis 
of arteriosclerotic heart disease is well established.  

With respect to Hickson element (2), evidence of in-service 
incurrence of disease (including within the one year 
presumptive period after service), as discussed in the VCAA 
section above certain of the veteran's service medical 
records are missing and are presumed to have been lost.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule. See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the appellant's claim has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996). 

Here, however, the surviving service medical records appear 
to be the only such records which have anything to do with 
the claim.  These records establish that the veteran had a 
heart murmur which was identified in connection with his 
separation physical examination.  The veteran himself does 
not contend that there were additional service medical 
records which would have support a finding of in-service 
incurrence of heart disease.  In his sworn testimony, the 
veteran indicated that his assertion of in-service incurrence 
of heart disease is predicated on the heart murmur noted at 
separation.  

The service medical records indicate that there is a 
documented functional pulmonic heart murmur at the time of 
the veteran's separation from service.  However, the 
physician examining the veteran at that time specifically 
addressed whether or not the murmur was indicative of a 
cardiac disease.  The military physician concluded that the 
veteran had no heart disease at the time of separation.  The 
Board additionally observes that there was otherwise no 
indication of a cardiovascular problem, including 
hypertension.  [For VA rating purposes, "hypertension" means 
that diastolic blood pressure is predominately 90 mm. or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 9 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2003); see also 
the Court's discussion of this subject in Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).]

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The March 1953 consultation sheet from the cardiac clinic at 
Brooke Army Hospital which contains a medical opinion to the 
effect that the veteran's heart murmur was not indicative of 
heart disease is competent medical evidence that the veteran 
did not leave service with heart disease.  To the extent that 
the veteran has made an assertion that the heart murmur 
demonstrates in-service incurrence of heart disease, the 
Board notes it is now well-established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the veteran's 
self-diagnosis of heart disease in service is entitled to no 
weight of probative value.  

As noted above, arterirosclertoic heart disease is one of a 
list of chronic diseases which may be granted presumptive 
service connection based on a showing of incurrence of 
disease during the presumptive period after separation from 
service.  Presumptive service connection requires competent 
evidence that the disease or disability subject to the 
presumption manifested to a compensable degree within one 
year from the date of separation from service.  See 38 C.F.R. 
§§  3.307; 3.309 (2003).  

There are no medical records associated with the claims file 
for the period between March 1953 and August 1982.  The 
August 1982 records from the VAMC in Shreveport include the 
veteran's self-report that he first noticed symptoms which he 
attributed to heart disease in 1956, three years post-
service.  In the March 2002 VA examination, the doctor 
concluded that the August 1982 visit constituted the initial 
diagnosis of the veteran's heart disease.  Thus, because the 
competent medical evidence associated with the file set the 
incurrence date at 1982, nearly three decades after service, 
the criteria for presumptive service connection of heart 
disease have not been met. 

In short, the competent medical evidence of record does not 
demonstrate that the veteran had arteriosclerotic heart 
disease or any manifestation thereof during his period of 
active duty, which ended in March 1953, or within the one 
year period thereafter.   Hickson element (2) therefore is 
not satisfied.  

With respect to Hickson element (3), the veteran was referred 
for a March 2002 VA examination.  In his report, the examiner 
concluded that although the veteran had experienced a 
functional murmur in service, it was unlikely that this 
murmur caused or was related to the veteran's current 
arteriosclerotic heart disease.  No competent medical 
evidence to the contrary has been offered.  As discussed 
above, to the extent that the veteran himself has made 
assertions to the contrary, his lay opinion is entitled to no 
weight of probative value.  Element (3), medical nexus, has 
also not been satisfied. 

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease.  The medical evidence of 
record does not show that the veteran's in-service functional 
heart murmur was indicative of heart disease at that time or 
that the veteran's current heart disease is related to the 
heart murmur which was detected during service.  The benefit 
sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied.  




	                     
______________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



